NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SINA KIANPOUR,                                  No. 18-55153

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01757-SJO-GJS

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Sina Kianpour appeals pro se from the district court’s summary judgment in

his diversity action alleging claims arising from Wells Fargo Bank, N.A.’s

handling of his accounts. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2009). We affirm.

      The district court properly granted summary judgment on Kianpour’s

negligence claim under California’s Commercial Code because Kianpour failed to

raise a genuine dispute of material fact as to whether Wells Fargo Bank failed to

exercise ordinary care in sending a notice of dishonor or nonpayment regarding the

check deposited by Kianpour on January 15, 2016. See Cal. Comm. Code

§ 4202(a)(2), (b) (collecting bank shall exercise ordinary care in sending notice of

dishonor or nonpayment or returning an item after learning that the item has not

been paid or accepted; taking proper action before its midnight deadline following

receipt of an item constitutes exercise of ordinary care).

      The district court properly granted summary judgment on Kianpour’s

Consumer Credit Reporting Agencies Act (“CCRAA”) claim because Kianpour

failed to raise a genuine dispute of material fact as to whether Wells Fargo

furnished information to any consumer credit reporting agency that it knew or

should have known was incomplete or inaccurate. See Cal. Civ. Code

§ 1785.25(a); Gorman, 584 F.3d at 1171-73 (explaining that only § 1785.25(a)

imposes legal duties on furnishers of information; holding that the private right of

action to enforce § 1785.25(a) is not preempted by the federal Fair Credit

Reporting Act (“FCRA”)). We reject as without merit Kianpour’s contention that

his CCRAA claim arises under any other subsection of § 1785.25.


                                          2                                    18-55153
      The district court did not err by dismissing with leave to amend Kianpour’s

FCRA claim to the extent it was brought under 15 U.S.C. §§ 1681s–2(b), 1681n,

and 1681o, or by instructing him on the elements of such claim. See 15 U.S.C.

§ 1681s–2(b) (setting forth duties of a furnisher of information after receiving

notice of a dispute from a consumer reporting agency); Nelson v. Chase Manhattan

Mortg. Corp., 282 F.3d 1057, 1059-60 (explaining that § 1681s–2(b) requires a

consumer first to notify a credit reporting agency of a dispute, as a filtering

mechanism for private enforcement under §§ 1681n and 1681o). We reject as

without merit Kianpour’s contention that 15 U.S.C. § 1681h(e) provides a federal

private right of action.

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      Kianpour’s requests for judicial notice, set forth in his opening brief, are

denied.

      AFFIRMED.




                                           3                                      18-55153